SEYMOUR, Circuit Judge, with whom HOLLOWAY, Chief Judge, and McKAY and LOGAN, Circuit Judges,
join, concurring.
I concur in Judge Doyle’s opinion holding that Congress did not disestablish either the Uintah Reservation, in whole or in part, or the Uncompahgre Reservation. The views expressed by both Judge Doyle and the district court in Ute Indian Tribe v. State of Utah, 521 F.Supp. 1072 (D.Utah 1981), amply support this conclusion with respect to the Uintah Reservation as a whole. However, the district court held that Congress had extinguished that portion of the Uintah Reservation designated as a forest reserve, and all of the Uncompahgre Reservation. I write separately from Judge Doyle to amplify those points I find critical to his conclusion that the district court erred in this respect.
I.
UNCOMPAHGRE RESERVATION
The claim that Congress has never disestablished the Uncompahgre Reservation poses a difficult analytical problem. Although both the district court and the panel decided that the reservation had been disestablished, neither court had the advantage of evaluating the issue in light of Solem v. Bartlett, 465 U.S. 463, 104 S.Ct. 1161, 79 L.Ed.2d 443 (1984). Solem is particularly *1094helpful in this instance, and a review of its premises will assist our analysis.
Solem recognizes that Congress passed a number of surplus land acts at the turn of the century, in response both to pressure for new land and to the prevailing view that Indians should be assimilated into American society through transition to a private agrarian economy. See Solem, 104 S.Ct. at 1164. The land acts were intended to force Indians onto individual allotments carved out of reservations and to open up unallotted lands for non-Indian settlement.1 Id. Because each of these land acts was “the product of a unique set of tribal negotiation and legislative compromise,” id., each act must be construed independently to determine whether it resulted in actual disestablishment or diminishment of a reservation.
This task is complicated by Congress’ failure to distinguish between property interest, i.e., or title to the land in question, and reservation status. During the relevant period, ownership of the land and its assets provided the focus of congressional interest. See, e.g., 30 Cong.Rec. 816-40 (1897) (LD 45).2 “Only in 1948 did Congress uncouple reservation status from Indian ownership, and statutorily define Indian country to include lands held in fee by non-Indians within reservation boundaries.” Solem, 104 S.Ct. at 1165 (citing Act of June 25, 1948, ch. 645, § 1151, 62 Stat. 757 (codified at 18 U.S.C. § 1151)). Consequently, allotment in severalty to individual Indians and subsequent entry by non-Indians is entirely consistent with continued reservation status. See Mattz v. Arnett, 412 U.S. 481, 497, 93 S.Ct. 2245, 2254, 37 L.Ed.2d 92 (1973).
Moreover, at the turn of the century, members of Congress assumed that Indians would eventually be assimilated and the reservation system then dismantled. They were therefore less concerned with the effect of a statute on reservation boundaries than in opening the land to non-Indians. Solem, 104 S.Ct. at 1164-65. This expectation never came to pass, but it contributed to the ambiguity of certain statutory language and the anticipated effect of that language. These considerations are essential in evaluating the Tribe’s claim.
With this context in mind,3 Solem directs us to look to the language of the particular act and the circumstances underlying its passage to determine whether Congress clearly evinced an intent to change boundaries. Id. at 1165-66. Appropriately, the most probative evidence of congressional intent is the statutory language used to open Indian lands. Id. at 1166. “Explicit reference to cession or other language evidencing the present and total surrender of all tribal interests strongly suggests that Congress meant to divest from the reservation all unallotted opened lands.” Id. Explicit language of cession is not, however, a prerequisite for a finding of diminishment. When such language is missing, we must determine whether “events surrounding the passage of a surplus land act—particularly the manner in which the transaction was negotiated with the tribes involved and *1095the tenor of legislative reports presented to Congress — unequivocally reveal a widely-held, contemporaneous understanding that the affected reservation would shrink as a result of the proposed legislation____” Id. (emphasis added).
The first surplus land act which pertains to the Uncompahgres was adopted in 1894. See Act of August 15, 1894, ch. 290, 28 Stat. 286, 337-38 (LD 35). The Act provided for allotment of land to the Indians for which they would be required to pay. The Act further provided that unallotted land, i.e., land considered either unsuitable or unnecessary for the Indians’ needs, “shall, by proclamation, be restored to the public domain and made subject to entry [under the homestead and mineral laws of the United States].” Id., § 20 at 337. Although the district court and the panel viewed this as language of cession, I believe that Solem dictates a different result. The act at issue in Solem used the term “public domain” in reference to the lands within the purported reservation, as well as the phrase “within the respective reservations thus diminished.” Solem, 104 S.Ct. at 1168-69. The Court acknowledged that these isolated references might support a finding of diminishment, but found them “hardly dispositive” when balanced against the “stated and limited goal of opening up reservation lands for sale to non-Indian settlers.” Id. at 1169. The Court further noted that there was “considerable doubt as to what Congress meant in using these phrases ... [since] unallotted opened lands could be conceived of as being in the ‘public domain’ inasmuch as they were available for settlement.” Id. at 1169 n. 17 (citations omitted).
Ultimately, I interpret Solem to hold that “public domain” language standing alone is insufficient to support a finding of explicit congressional intent to disestablish. In the case before us the ambiguity of the term is only heightened by its subsequent exclusion from the 1897 Act. See Act of June 7, 1897, ch. 3, 30 Stat. 62 (LD 49). • Much of the text of the 1894 Act vanished in the 1897 Act, the act that actually succeeded in opening the reservation.4 The operative phrase which used the term “public domain” was replaced by the following:
“[A]ll the lands ... not theretofore allotted in severalty to said Uneompahgre Utes shall ... be open for location and entry under all the land laws of the United States; excepting ... all lands containing gilsonite, asphalt, elaterite, or other like substances.”
Id. at 87 (emphasis added). The panel and the district court equated this language with the earlier “public domain” language. Prior to Solem, “public domain” language could have been construed as more conclusive evidence of disestablishment; following Solem, the term must be viewed as ambiguous in portent, especially since the change in the 1897 Act reveals Congress’ preoccupation with title to the opened lands. As Mattz reminds us, under these surplus land acts, allotment is entirely consistent with continued reservation status. Mattz, 412 U.S. at 497, 93 S.Ct. at 2254. More emphatically, “[o]nce a block of land is set aside for an Indian reservation and no matter what happens to the title of individual plots within the area, the entire block retains its reservation status until Congress explicitly indicates otherwise.” Solem, 104 S.Ct. at 1166. In this light, we cannot read the operative language of the 1897 Act as an explicit indication of congressional intent to disestablish.
We must therefore consider whether events surrounding the passage of the Act “unequivocally reveal a widely-held, contemporaneous understanding” that the reservation boundaries would be extinguished. See id. The Supreme Court has found disestablishment in one case where explicit language of cession was missing. In Rosebud Sioux Tribe v. Kneip, 430 U.S. 584, 97 S.Ct. 1361, 51 L.Ed.2d 660 (1977), the Rose*1096bud Sioux Tribe voted in favor of an agreement to cede a portion of their reservation in exchange for a sum certain. Congress then passed a series of bills which incorporated the cession language but slightly altered the compensation provision. Although none of the acts clearly severed the Tribe’s interest in the unallotted opened lands, the Court held that the statutory language read in conjunction with the agreement by the Tribe unequivocally demonstrated congressional intent to diminish. Id. at 587-88, 97 S.Ct. at 1363-64; see also Solem, 104 S.Ct. at 1165-66 n. 10.
We have no such agreement here. In fact, it is clear that the Uncompahgre Tribe vociferously opposed the terms of the 1894 Act, a fact which resulted in the failure of the allotment program. See, e.g., S.Rep. No. 450, 53d Cong., 2d Sess. 1 (1894) (“they have from their long residence upon their present reservation acquired a conviction that the lands belong to them”) (LD 27); H.R.Doc. No. 191, 54th Cong., 1st Sess. (1896) (Secretary of Interior response to order asking why the 1894 Act had not been implemented) (LD 39); S.Doc. 32, 55th Cong., 1st Sess. (1897) (relating fact that effort to allot pursuant to 1894 Act ceased in 1896) (LD 46).5 Therefore, other circumstances must unequivocally reveal an intent to disestablish before we can affirm the judgment of the district court.
Legislative reports make clear that Congress perceived no legal obligation to obtain the consent of the Uncompahgres, even though the Supreme Court had not yet decided that Congress could unilaterally disestablish a reservation without Indian consent. See Lone Wolf v. Hitchcock, 187 U.S. 553, 23 S.Ct. 216, 47 L.Ed. 299 (1903). This is so because Congress had been informed that the Uncompahgres were entitled only to temporary occupancy of their reservation until land within the reservation could be allotted in severalty. See, e.g., H.R.Rep. No. 1605, 51st Cong., 1st Sess. 2 (1890); H.R.Rep. No. 660, 53d Cong., 2d Sess. (1894) (LD 30).
The roots of this perception are not exactly clear. Before coming to Utah, the Uncompahgres had occupied a reservation in Colorado. In 1880, they were induced to cede their interest in that reservation and agreed
“to remove to and settle upon agricultural lands on Grand River, near the mouth of the Gunnison River, in Colorado, if a sufficient quantity of agricultural land shall be found there, if not then upon such other unoccupied agricultural lands as may be found in that vicinity and in the Territory of Utah.”
Act of June 15, 1880, ch. 223, § 1, 21 Stat. 199, 200 (LD 11). The Act authorized the President to appoint a commission to identify eligible Indians and allot to them land in severalty within the prescribed areas. Id., § 2 at 202-203. The Act further directed the Secretary of the Interior to identify “a sufficient quantity of land in the vicinities named ..., to secure the settlement in severalty of said Indians____” Id., § 3 at 203. Once the Secretary had done so, and the allotment process had been completed, the Act contemplated that “all the lands not so allotted, the title to which is [by this agreement] released and conveyed to the United States, shall be held and deemed to be public lands____” Id. Finally, the Act provided that the Indians holding allotments would be subject to the civil and criminal laws of the state or territory in which they resided “with the right to sue and be sued in the courts thereof.” Id., § 4 at 204.
Had nothing been done between the date of this agreement and' the 1897 Act, it is arguable that the Uncompahgres .might have had no jurisdictional rights or boundaries. Compare F. Cohen, Handbook of Federal Indian Law, ch. 1, § D3a, at 34-41 (1982) (indicating definition of Indian country under 18 U.S.C. § 1151 (1982) *1097may not include unrestricted allotted land) with id,., ch. 9, § A3a, at 499 (reservation may be established without formal executive order if administrative action reveals purpose of inducing a tribe to settle in a designated area and subsequent treatment as a reservation). However, two years later, on January 5, 1882, President Arthur established the Uncompahgre Reservation by an Executive Order. (LD 12). Nothing in the 1880 Act required him to do so; in fact, the Secretary and the Commissioner had been empowered to designate appropriate land for allotment. He may have felt obligated to create the reservation simply because no land was “found” or “available” to the Uncompahgres in Colorado. Instead, the Tribe was forced to settle in a barren region of Utah no one else yet wanted, where there were, at most, 10,000 acres of arable land out of the nearly two million acre reservation. Although the 1880 Act spoke only in terms of title to land, the subsequent Executive Order indisputably created jurisdictional rights for the Uncom-pahgres. It is well settled that a reservation created by executive order has the identical legal status as one created by Congress. See Mattz, 412 U.S. at 492-94, 93 S.Ct. at 2251-53. Moreover, since title and reservation status are not congruent concepts, the 1882 Executive Order in no way interfered with Congress’ intent that the Uncompahgres hold no title to the land.6 It merely provided a reservation within which, until the allotment process was complete, the Uncompahgres had temporary occupancy of the whole.7
Following allotment, the lands could be and were opened to public purchase and settlement. Any unallotted land would then be returned to the United States, leaving only individual tribal members with allotments in severalty. See Act of June 15, 1880, § 3 (LD 11). But in my view it is clear that this title arrangement did not undermine the jurisdictional boundaries created by the 1882 Executive Order. The end result was an Indian reservation where the Indians held title to their allotted parcels and the remainder of the land was opened to the public.
This analysis is supported by the focus on mineral deposits during congressional debates over the 1897 Act. See Ute Indian Tribe, 521 F.Supp. at 1104; see generally 30 Cong.Rec. 102-08, 712-20, 725, 814-21, 826-33, 1070, 1110-20, 1130, 1208-11, 1245, 1253, 1468 (1897) (LD 45). The reservation was recognized as practically barren and valuable only for its extensive deposits of gilsonite, a mineral previously monopolized by foreign producers. Congress was deeply concerned with providing access to these minerals while preventing monopolization by a few mining interests; hence the provision in both the 1894 and 1897 Acts limiting the number of claims any person could post. Congress was also confused as to the exact nature of the Uncompahgres’ interest in the land, as indicated by the remarks of Representative Maguire of California in 1897:
“Gentlemen say here that these gilsonite deposits are of no value, but the Government experts report that they are of immense value, and the struggle to secure them through the medium of this amendment shows that they are so regarded by the representatives of private interests. I do not care which statement *1098may be true. If the deposits in question be a great body of valuable public property belonging to the citizens of the United States, we ought not to give them away in the manner proposed. If as the gentlemen from Colorado [Rep. Shaf-roth] has stated, they have no value, then we ought not to disturb the Indians who are now using the lands in which they lie. They should be permitted to use the land as long as it serves their purposes; certainly until another reservation shall be found for them.
It is urged on the one hand that the Indians have title to or at least a vested interest in these lands, and on the other it is denied that they have any such title or interest. Respectable legal opinions have been cited on both sides, showing at least that the question is not free from doubt. Are we, upon ex parte and hasty statements of law and fact, to arbitrarily decide .this question against the unrepre- ■ sented Indians, and drive them ruthlessly from this reservation, without even the suggestion that we will not or hereafter provide them with another?”
30 Cong.Rec. at 828-29 (LD 45).
These remarks once again reveal Congress’ preoccupation with title as well as its general confusion regarding the nature of the Uncompahgres’ rights in the reservation. Given such ambiguous circumstances, it is impossible to derive any clear indication of whether Congress intended merely to open the reservation or to disestablish it. Under Solem, we are bound to resolve this ambiguity in favor of the Tribe. Judge' Jenkins, in his thoughtful opinion, correctly pointed out the lack of congressional statements indicating that the Uncompahgre Reservation was intended to survive the opening, 521 F.Supp. at 1107, but he applied the wrong test in inferring disestablishment from this fact. Explicit congressional intent to alter reservation boundaries must be affirmatively shown.
“When both an act and its legislative history fail to provide substantial and compelling evidence of a congressional intention to diminish Indian lands, we are bound by our traditional solicitude for the Indian tribes to rule that dimin-ishment did not take place and that the old reservation boundaries survived the opening.”
Solem, 104 S.Ct. at 1167 (emphasis added).
Undeniably, Congress could be explicit when it chose to be. See Mattz, 412 U.S. at 504-05 & n. 22, 93 S.Ct. at 2257-58 & n. 22. Congress was completely clear when it terminated Uintah rights in the Gilsonite Strip, see Act of May 24, 1888, ch. 310, § 1, 25 Stat. 157 (LD 18), and the Strawberry Reservoir Project lands, see Act of April 4, 1910, ch. 140, § 23, 36 Stat. 269, 285 (LD 139); see also Act of June 15, 1880, § 1, 21 Stat. 199, 200 (LD 11) (ceding the Ute Colorado lands to the United States). However, no explicit language of cession can be found in either the 1894 or 1897 Acts or in their legislative history. Moreover, surrounding circumstances do not indicate a widely-held contemporaneous understanding that the reservation boundaries would disappear, as opposed to a transfer of the title to the lands. I believe that this is so because Congress truly was not concerned about the implications for the Indians of continued reservation status, because it anticipated the future demise of the reservation system and envisioned no influx of white settlers to that barren region. See Solem, 104 S.Ct. at 1164-65. Instead, Congress was concerned solely with title and access to the unique mineral deposits found there.
In addition, the subsequent history of the region does not compel a finding of disestablishment. New people, Indian or non-Indian, live there today. The character of the area has not changed to such an extent that the reservation has de facto disappeared. See id. at 1167. Finally, although Solem accords subsequent treatment of the area by the federal government and local authorities “some evidentiary value,” id., these later events are not dispositive of congressional intent at the" time of opening. Had such events resulted in a dramatic change in the character of a region, they *1099would weigh more heavily. However, the one event that seems irreconcilable with continued reservation status, the 1948 Hill Creek Extension, see Act of March 11, 1948, ch. 108, 62 Stat. 72 (LD 187), in no way changed the character of the region. In fact, it preserved its Indian character. Absent such a change, Congress’ action fifty years following the opening of the reservation does not alter my previous conclusion.
Accordingly, given the ambiguity of the statutes, congressional confusion concerning the nature of Indian rights within the reservation and how the legislation would affect those rights, the lack of an agreement with the Uncompahgres concerning cession of their interests, and the lack of change in the character of the land, I believe that Congress never clearly evinced an intention to disestablish the Uncom-pahgre Reservation boundaries and that the evidence supporting such a conclusion is neither substantial nor compelling.
II.
THE FOREST RESERVE
These same principles support the conclusion that the forest reserve remains within the boundaries of the Uintah Reservation. The 1905 Act provides as follows:
“That before the opening of the Uintah Indian Reservation the President is hereby authorized to set apart and reserve as an addition to the Uintah Forest Reserve, subject to the laws, rules and regulations governing forest reserves, ... such portion of the lands within the Uintah Indian Reservation as he considers necessary.”
Act of March 3, 1905, ch. 1479, 33 Stat. 1048, 1070 (LD 105). Assuming the Uintah Reservation was never disestablished, nothing in this paragraph amounts to explicit language of cession or a total surrender of Indian interests. The Act merely eontem-plated the opening of the reservation to non-Indians and permitted the United States to reserve those lands it wished to withhold from settlement.
I find nothing in this action inconsistent with continued tribal jurisdiction within the forest reserve, even though the laws governing national forests are comprehensive. In 1897, when Congress set forth some of the details of its policy for management of National Forests, see 30 Stat. 34-36, it left room for the limited exercise of jurisdiction by the state in which the forest is located. See 30 Stat. 36 (1897) (codified at 16 U.S.C. § 480).8 Thus it is clear that the goals of the national forest system as of 1905, including protection of the watershed, protection of fish and game, and management of timber resources, see, e.g., 30 Stat. 35 (1897); 33. Stat. 872-73 (1905), could be achieved without taking jurisdiction away from Indian Tribes. Consistent with this analysis, the United States has supported the Tribe’s claim to the forest reserve throughout this litigation.
This tribal jurisdiction is limited by federal resource management policy. The U.S. Forest Service and other federal agencies such as the U.S. Fish and Wildlife Service participate in managing the land and resources of a national forest. Because these agencies are arms of the United States entitled to sovereign immunity from the Tribe’s dictates, the Tribe has no more authority to interfere with federal management of the Uintah forest reserve as a national forest than would the State of Utah. Federal agencies may choose to incorporate tribal or state laws for fishing, hunting, or the like, or they may preempt these laws by promulgating regulations designed to further federal land management policy.
As a practical matter, therefore, Indian tribal jurisdiction over the forest reserve *1100will.permit the Tribe to govern its members, but will not greatly affect non-Indians. National forest land that is on an Indian reservation is similar to land that is privately held within a reservation; it is not “land belonging to the Tribe or held by the United States in trust for the Tribe.” Montana v. United States, 450 U.S. 544, 557, 101 S.Ct. 1245, 1254, 67 L.Ed. 2 (1981). The Tribe’s power to exercise civil authority over non-Indians on such land covers only conduct that “threatens or has some direct effect on the political integrity, the economic security, or the health or welfare of the tribe.” Id. at 566, 101 S.Ct. at 1258.
As Judge Doyle points out, Congress sought to protect Indian interests in the forest lands so reserved and managed. The 1905 Act authorized forest officials to sell as much timber as could be safely harvested and to pay the money to the Utes for fifteen years. The provision only indicates Congress’ assumption that the reservation system would be dismantled in the near future. Since we have construed the 1905 Act to open rather than disestablish the Uintah Reservation, this provision does not indicate a present congressional intent to terminate Uintah interests in the forest reserve; indeed, it preserves them. Moreover, Congress recognized that this provision was insufficient to terminate all Indian rights in the land. This fact is indicated by comparing Congress’ treatment of a reservoir site in the same Act. The Act authorized the President to “set apart and reserve any reservoir site or other lands necessary to conserve and protect the water supply for the Indians or for general agricultural development.” 33 Stat. 1070. The President did so on August 3, 1905. However, Indian rights were actually terminated only when Congress passed a second statute providing that “[a]ll right, title, and interest of the Indians in the said lands are hereby extin-guished____” Act of April 4, 1910, ch. 140, § 23, 36 Stat. 269, 285 (creating the Strawberry Reservoir Project) (LD 139). In contrast, Congress never specifically terminated Indian interest in the forest reserve lands.
In finding diminishment, the district court expressed concern that the presidential proclamation reserving the forest lands, see Proclamation of July 14, 1905, 34 Stat. 3116 (LD 107), was made pursuant to a general act authorizing the President to set apart “public land bearing forests ... as public reservations. ” Act of March 3, 1891, ch. 561, § 24, 26 Stat. 1095, 1103 (LD 25) (emphasis added). In light of the earlier discussion of the implications of public domain language under Solem, I cannot see that this language alters my analysis. Congress was opening the reservation to public entry, and the United States was exercising its right to choose first from available land. The United States eventually paid for most of the land it had reserved, see Act of February 13, 1931, ch. 124, 46 Stat. 1092 (LD 167), and returned the remaining portion to Ute ownership, see Act of July 14, 1956, ch. 603, 70 Stat. 546 (LD 203). Since, as established above, such an exchange of title cannot affect reservation status, the term “public reservation” does not require us to conclude that Congress withdrew the forest reserve from the Uintah Reservation.
Nor does the fact that Congress once created a specifically Indian forest reserve compel such a conclusion. In that instance, Congress deferred to Indian management of the forest lands. Here Congress intended the lands to be federally managed as part of the existing Uintah Forest Reserve. As noted above, in light of 16 U.S.C. § 480, I see no conflict between federal management of forest land and continued reservation status.
Finally, I am not persuaded by the panel’s reliance on United States v. Gemmill, 535 F.2d 1145 (9th Cir.), cert. denied, 429 U.S. 982, 97 S.Ct. 496, 50 L.Ed.2d 591 (1976), and United States v. Pueblo of San Ildefonso, 513 F.2d 1383, 206 Ct.Cl. 649 (1975). In those cases, creation of a forest reserve was only one of several factors indicating the unambiguous extinguishment of Indian rights.
*1101In sum, I would affirm the district court insofar as it holds that the Uintah Reservation was not disestablished. I would reverse the district court insofar as it holds that the portion of the Uintah Reservation reserved as a forest and the Uncompahgre Reservation were disestablished.

. The General Allotment Act of 1887, ch. 119, 24 Stat. 388, gave the President discretion to allot reservation lands to resident Indians and, with tribal consent, to sell surplus lands. A transitional act, it maintained the reservation system but tried to facilitate the allotment process. The Act envisioned the abolition of the reservation system only after this process was complete. See Mattz v. Arnett, 412 U.S. 481, 496-97, 93 S.Ct. 2245, 2253-54, 37 L.Ed.2d 92 (1973). Congress later enacted specific legislation to assure the opening of a particular reservation. Id. at 497, 93 S.Ct. at 2254.


. The record on appeal includes a Joint Compendium of Legislative Documents including Executive Orders, Presidential Proclamations, and certain Secretarial Orders, compiled and used by the district court. See Rec., vol. XI, XII. In addition to formal citation form, these sources are referred to parenthetically by their corresponding compendium index numbers, LD 1 to LD 217.


. Solem cautions that the Court has "never been willing to extrapolate from this expectation [of demise of the reservation system] a specific congressional purpose of diminishing reservations with the passage of every surplus land act.” Solem, 104 S.Ct. at 1165. Nor will dimin-ishment be "lightly inferred." Id. at 1166.


. The terms of the 1894 Act were never fulfilled and the effort to impose the Act on the Uncom-pahgres was dropped in 1896. See S.Doc. No. 32, 55th Cong., 1st Sess. 2 (1897) (LD 46). The 1897 Act is the critical one before us, and I can see no reason to infer a baseline purpose of disestablishment from the ambiguous terms of the unrealized 1894 Act.


. As did congressional debate, negotiations with the Indians focused on whether they would have to pay for their allotments. This requirement was eventually dropped, but the agreement to participate in the allotment program does not imply an understanding that the reservation boundaries would disappear.


. The order did withhold the land from sale, presumably to permit the completion of the allotment process. The 1894 and 1897 Acts would have been needed in any event to reopen the land for sale to non-Indians. It became clear that the legislation was necessary to spur the stalled allotment process. By the 1890s, Congress was also under pressure to open the land to permit mining interests to enter.


. The fact that the Uncompahgres did not own the land within their reservation explains why members of Congress and others considered the Uncompahgres to be in a different position than the Uintahs, who did hold title to the land within their reservation. It also explains why the United States did not have to pay the Uncom-pahgres for the land subsequently opened to the public. That the Uncompahgres only had temporary occupancy rights within the reservation before they received their allotments, however, does not undermine their claim that the jurisdictional boundaries were never extinguished, given the distinction between title and jurisdiction.


. 16 U.S.C. § 480 (1982) provides:
"The jurisdiction, both civil and criminal, over persons within national forests shall not be affected or changed by reason of their existence ...; the intent and meaning of this provision being that the State wherein any such national forest is situated shall not, by reason of the establishment thereof, lose its jurisdiction, nor the inhabitants thereof their rights and privileges as citizens, or be absolved from their duties as citizens of the State.”